

EXHIBIT 10.4




SHARED CONTRACTS AGREEMENT
SHARED CONTRACTS (PARENT COMPANIES)


This Shared Contracts Agreement – Shared Contracts (Parent Companies) (together
with the Exhibits hereto, this “Agreement”) is made as of the 16th day of August
2016, by and between Lockheed Martin Corporation, a Maryland corporation
(“Parent”), and Abacus Innovations Corporation, a Delaware corporation
(“Spinco”). Each of Parent and Spinco is sometimes referred to individually in
this Agreement as a “Party” and collectively they are sometimes referred to as
the “Parties.”
W I T N E S S E T H:


WHEREAS, Parent and Spinco are parties to that certain Separation Agreement
dated as of January 26, 2016 (the “Separation Agreement”), pursuant to which,
among other things, Parent has agreed to transfer, or to cause the Affiliated
Transferors to transfer, to Spinco and the other Spinco Companies certain of the
assets held, owned or used by Parent and the Affiliated Transferors to conduct
the Spinco Business, and to assign certain liabilities associated with the
Spinco Business to Spinco and the other Spinco Companies, and Spinco and the
other Spinco Companies have agreed to receive such assets and assume such
liabilities;
WHEREAS, the Separation Agreement provides for the separation of the Spinco
Business from the remaining business of Parent and its Subsidiaries to create
two independent companies, on the terms and conditions set forth in the
Separation Agreement and the other Transaction Documents;
WHEREAS, Parent, Spinco, Leidos Holdings, Inc., a Delaware corporation (“RMT
Parent”), and Lion Merger Co., a Delaware corporation and wholly owned
Subsidiary of RMT Parent (“Merger Sub” and, together with Parent, Spinco and RMT
Parent, the “Merger Agreement Parties”) are parties to that certain Agreement
and Plan of Merger dated as of January 26, 2016 (the “Merger Agreement”),
pursuant to which, immediately following the Distribution, the Merger Agreement
Parties will effect the merger of Merger Sub with and into Spinco, with Spinco
continuing as the surviving corporation upon the terms and subject to the
conditions of the Merger Agreement;
WHEREAS, the Shared Contracts identified on Exhibit A hereto (the “Shared
Contracts (Parent Companies)”) shall be retained by the Parent Companies as
Excluded Assets, subject to and in accordance with the terms and conditions of
the Separation Agreement;
WHEREAS, the Spinco Business currently performs certain work under task orders,
delivery orders, work orders and other similar arrangements (collectively,
“Orders”) pursuant to the Shared Contracts (Parent Companies) and may desire to
submit certain proposals for prospective Orders under such Shared Contracts
(Parent Companies) in the future;
WHEREAS, the Parties desire to enter into this Agreement to provide for the
continuation of work under Orders currently in existence under the Shared
Contracts (Parent Companies) and under Bids currently submitted by the Spinco
Business under the Shared




   
 
 

--------------------------------------------------------------------------------




Contracts (Parent Companies), and to allocate between the Parties the right to
submit proposals under each of the Shared Contracts (Parent Companies) from and
after the date of this Agreement, and to set forth the procedures for the
foregoing and the Parties’ related rights and obligations; and
WHEREAS, Parent and Spinco desire to enter into this Agreement in connection
with the Distribution and the Contemplated Transactions;
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
Section 1.Definitions. Capitalized terms used in this Agreement but not defined
herein shall have the meanings given to them in the Separation Agreement. Each
of the following terms is defined in the Section set forth opposite such term:
Term                                         Section


AAA    18(a)
Agreement    Preamble
Arbitral Tribunal    18(d)
Cost Principles    2(d)
Covered Spinco POs    Exhibit E
Delaware Courts    19
Dispute    18(a)
Existing Spinco Orders    2(a)
Existing Spinco POs    2(a)
Merger Agreement    Recitals
Merger Agreement Parties    Recitals
Merger Sub    Recitals
New Spinco Order    2(d)
New Spinco PO    2(d)
OCI    Exhibit D
Orders    Recitals
Originating Party    6(a)
Parent    Preamble
Parent Bid    2(c)
Parties    Preamble
Party    Preamble
Proprietary Information    6(a)
Receiving Party    6(a)
Reserved Business Area    2(c)
RMT Parent    Recitals
Rules    18(a)


2
 

--------------------------------------------------------------------------------




Separation Agreement    Recitals
Shared Contracts (Parent Companies)     Recitals
Spinco    Preamble
Spinco Bid Order    2(b)
Spinco Bid PO    2(b)
Spinco Bids    2(b)
Spinco Orders    2(d)
Spinco POs    2(d)
Standard Terms and Conditions    2(e)
TO RFP    2(c)


Section 2.    Treatment of Shared Contracts (Parent Companies). The Shared
Contracts (Parent Companies) shall be retained by the Parent Companies as
Excluded Assets, pursuant to the terms and conditions of the Separation
Agreement and the other Transaction Documents. The Parties hereby mutually
covenant and agree that, to the extent permitted by the terms and conditions of
the Shared Contracts (Parent Companies) and Applicable Law:
(a)    Existing Spinco Orders. With respect to any Orders under the Shared
Contracts (Parent Companies) outstanding as of the date of this Agreement that
are being performed, in whole or in part, by the Spinco Business (the “Existing
Spinco Orders”), whether pursuant to a purchase order, subcontract,
Intra-Lockheed Martin Work Transfer Agreement or other inter-division or
Intra-Lockheed Martin agreement or arrangement, program directive,
intra-division work order or otherwise (collectively, the “Existing Spinco
POs”), then, subject to the terms and conditions of this Agreement, the Spinco
Business shall supply to the Parent Companies, and the Parent Companies shall
purchase from the Spinco Business, the work that would have been provided under
such Existing Spinco POs pursuant to the Shared Contracts (Parent Companies) and
the Existing Spinco Orders, as applicable. The Existing Spinco POs covered by
this Agreement are listed on Exhibit B hereto.
    
(b)    Existing Bids by the Spinco Business. Prior to the date of this
Agreement, the Spinco Business has submitted quotations, bids or proposals for
work under the Shared Contracts (Parent Companies) (“Spinco Bids”). In the event
that Parent or Spinco or a Subsidiary of Parent or Spinco is awarded an Order
under a Shared Contract (Parent Companies) as a result of a Spinco Bid (either
before or after the effective date of this Agreement) (each, a “Spinco Bid
Order”), and to the extent no Existing Spinco PO in respect of such Spinco Bid
Order exists on the effective date of this Agreement, then Parent and Spinco
shall enter into a purchase order, subcontract, work order or similar agreement
(each, a “Spinco Bid PO”) consistent with the price or cost estimate supplied by
the Spinco Business for such Spinco Bid prior to the effective date of this
Agreement and the Spinco Bid Order related thereto, and, subject to the terms
and conditions of this Agreement, on the same terms, conditions and provisions
and at the same prices set forth herein applicable to Existing Spinco POs that
would have applied if an Existing Spinco PO with respect to the work that
results from the Spinco Bid had been entered into by the Parent Business and the
Spinco Business prior to the date of this Agreement. The Spinco Bids covered by
this Agreement include those listed on Exhibit C hereto. Upon request by Spinco,
Parent shall, and shall cause all Parent Companies to, file,


3
 

--------------------------------------------------------------------------------




prosecute and intervene in all bid protest actions on behalf of Spinco, subject
to Parent’s exercise of reasonable discretion (after consulting with outside
counsel) that it has satisfied its obligations under Applicable Law prior to the
filing, prosecution or intervention in such bid protests.
(c)    Future Bids. With respect to the Shared Contracts (Parent Companies),
from and after the date of this Agreement and during the term of such Shared
Contracts (Parent Companies), Parent shall provide Spinco, in writing, the
following: (i) any draft task order request for proposal (“TO RFP”), (ii) any
customer-announced intent to release a draft TO RFP, (iii) any draft TO RFP
release dates and (iv) any final TO RFP under such Shared Contracts (Parent
Companies). Each of the foregoing shall be provided to Spinco simultaneously
with Parent’s internal distribution of the same, but in no event later than two
(2) Business Days after release (or, with respect to release dates, Parent
becoming aware thereof), as applicable, and in each case without regard to
whether such opportunities fall within or outside of the Reserved Business Area
(as defined below). With respect to each Shared Contract (Parent Companies), the
following terms and conditions shall apply:
(i)    Parent shall have the right in its sole discretion to submit, or to cause
its Subsidiaries to submit, on Parent’s behalf or on behalf of any of its
Subsidiaries, any quotations, bids or proposals under the Shared Contracts
(Parent Companies) (a “Parent Bid”), other than quotations, bids or proposals
for prospective Orders within the reserved business areas described on Exhibit D
(such reserved business areas, the “Reserved Business Area”).


(ii)    Parent shall have the first right, in its sole discretion, to submit, or
to cause its Subsidiaries to submit, on Parent’s behalf or on behalf of any of
its Subsidiaries, any Parent Bid under the Shared Contracts (Parent Companies)
in the Reserved Business Area. Parent shall provide notice to Spinco of whether
Parent intends to submit a Parent Bid for a prospective Order in the Reserved
Business Area no later than the earlier of (A) seven (7) days after release of
the applicable TO RFP, or (B) if such TO RFP requires notification of intent to
bid by a specified date, two (2) Business Days prior to such date.


(iii)    If Parent shall decide in its sole discretion not to submit a Parent
Bid for a prospective Order under Section 2(c)(ii) above then, subject to the
terms and conditions of this Agreement, Spinco shall have the right to request,
within three (3) Business Days after receipt of the applicable TO RFP from
Parent (or, if later, within three (3) Business Days after Parent’s delivery of
the notice contemplated in Section 2(c)(ii)), that Parent submit, or cause its
applicable Subsidiary to submit, on behalf of the Spinco Business, any
quotations, bids or proposals for work under the Shared Contracts (Parent
Companies) within the Reserved Business Area, on the terms and conditions
proposed by the Spinco Business, and Parent agrees to, or to cause its
applicable Subsidiary to, submit such quotations, bids or proposals in
connection with any procurement within the Reserved Business Area, except to the
extent Parent determines, after consultation with counsel, (A) that the terms
and conditions proposed by Spinco reasonably could be interpreted to violate
Applicable Law, the applicable Shared Contract (Parent Companies), the terms of
this Agreement, or the terms of any other agreement to which a Parent Company is
bound as of the date hereof, or (B) the scope of the work proposed in the
quotation, bid or proposal would create an organizational conflict of interest
for RMT Parent or


4
 

--------------------------------------------------------------------------------




Spinco. Spinco shall submit any such quotations, bids or proposals along with
all necessary accompanying information to Parent or its applicable Subsidiary at
least five (5) Business Days (or such other period as shall be consistent with
the applicable proposal cycle time) prior to the date that the proposal is due
to be submitted. Upon request by Spinco, Parent shall, and shall cause all
Parent Companies to, file, prosecute or intervene in all bid protest actions on
behalf of Spinco, subject to Parent’s exercise of reasonable discretion (after
consulting with outside counsel) that it has satisfied its obligations under
Applicable Law prior to the filing, prosecution or intervention in such bid
protests.


(iv)    For the avoidance of doubt, the Parent Companies shall not be required
to submit on behalf of the Spinco Business any quotations, bids, or proposals
under the Shared Contracts (Parent Companies) either (A) outside of the Reserved
Business Area, or (B) if Parent or the applicable Parent subsidiary intends to
submit a quotation, bid or proposal for that prospective Order on its own
account.


(v)    No later than forty-five (45) days after the Distribution Date, the
Parties shall (A) hold a pipeline review meeting and establish a regular cadence
for meetings to conduct the pipeline review, (B) identify their respective
points of contact with respect to the Shared Contracts (Spinco Companies) and
(C) discuss, and if mutually agreeable, prepare a concept of operations (CONOPS)
protocol addressing the procedures to be utilized by the Parties with respect to
future bids.


(d)    Spinco POs. In the event the quotation, bid or proposal of the Spinco
Business is successful and an Order is awarded (a “New Spinco Order” and,
collectively with the Existing Spinco Orders and the Spinco Bid Orders, the
“Spinco Orders”), Parent and Spinco (or their applicable Subsidiaries) shall
enter into a purchase order, subcontract, work order or similar agreement,
consistent with the price or cost estimate and other terms and conditions of the
proposal previously supplied by the Spinco Business and on such other terms and
conditions as shall be reasonably acceptable to the Parties (a “New Spinco PO”
and, collectively with the Existing Spinco POs and the Spinco Bid POs, the
“Spinco POs”), pursuant to which Spinco or its applicable Subsidiary shall
perform the work under the New Spinco Order that was awarded in response to such
proposal.


(i)    Spinco POs shall include provisions for cost recovery in favor of Parent
or its applicable Subsidiary in the nature of arms-length subcontract
management, material handling and/or other actual costs that appropriately and
reasonably (consistent with past practice) take into account Applicable Law and
the work to be performed by Parent or its applicable Subsidiary pursuant to and
during the term of such Spinco POs, but no provision for Parent fee or profit.
Further, Spinco POs shall be administered as addressed in Exhibit E (the “Cost
Principles”).


(ii)    In the event that Spinco or any other Spinco Company breaches the
covenants set forth in this Agreement or the requirements, provisions or terms
of a Spinco Order, which results in Damages suffered by Parent, then Spinco or
such Spinco Company shall be liable for all Damages to the extent arising from
such breach, and Spinco or such Spinco


5
 

--------------------------------------------------------------------------------




Company agrees to indemnify and hold harmless Parent (or its applicable
Subsidiary) from and against any Damages arising from any third-party claim
asserted against or sought to be collected from Parent (or its applicable
Subsidiary) resulting from Spinco’s or such Spinco Company’s breach; provided
that the aggregate liability of Spinco and the Spinco Companies with respect to
any Spinco Order, whether arising in contract, tort (including negligence) or
restitution, or for breach of statutory duty or misrepresentation, or otherwise,
shall be limited to the value of such Spinco Order.
(iii)    Except as otherwise provided in this Agreement, contacts with the
customer with respect to the Shared Contracts (Parent Companies) shall be the
responsibility of Parent (or its applicable Subsidiary). Notwithstanding the
foregoing, Parent shall, and shall cause the other Parent Companies to, (A) take
such timely action as is reasonably necessary to allow the Spinco Companies to
perform each Spinco PO and to protect any rights that may exist or accrue to
Spinco Companies under the Shared Contracts (Parent Companies) and any Orders
issued thereunder, including permitting Spinco Companies to communicate directly
with customers under Spinco POs to the maximum extent permitted by the customer,
(B) enforce, at Spinco’s cost and at the reasonable request of and for the
benefit of the Spinco Companies, any and all claims, rights and benefits of
Spinco Companies against the U.S. Government or any third party arising from or
relating to any such Shared Contracts (Parent Companies) or any Orders issued
thereunder, and (C) transfer applicable payments to the Spinco Companies in
full, within fifteen (15) business days of the invoice date.
(e)    Terms and Conditions. Spinco shall cause the applicable Spinco Companies
to perform each Spinco PO in accordance with the respective specifications or
scope of work set forth, or to be set forth, as the case may be, in the
applicable Spinco Order under the Shared Contract (Parent Companies) with
respect thereto and in accordance with the terms and conditions and at the same
prices applicable to such Spinco PO. The terms and conditions applicable to each
Spinco PO are as set forth in items (i) through (v) below. Such terms and
conditions are listed in the order they are to be given precedence in the event
of a conflict:
(i)the terms and conditions expressly set forth in this Agreement;


(ii)the terms and conditions of the Spinco PO, not including clauses (other than
warranty clauses, mandatory FAR and DFARS flow-down clauses, and other
provisions required for compliance purposes) that are incorporated therein and
shall continue in effect from the Shared Contract (Parent Companies) or any
prime contract or higher tier subcontract that have been incorporated therein;


(iii)the terms and conditions of any higher tier Spinco Order corresponding to
Spinco PO, as the case may be, not including clauses (other than warranty
clauses, mandatory FAR and DFARS flow-down clauses, and other provisions
required for compliance purposes) that are incorporated therein and shall
continue in effect from the Shared Contract (Parent Companies) or any prime
contract or higher tier subcontract that have been incorporated in such Spinco
Order;




6
 

--------------------------------------------------------------------------------




(iv)all clauses, modified as necessary to reflect the changed parties, now
existing or incorporated after the date hereof in the applicable Shared Contract
(Parent Companies) or any prime contract or higher tier subcontract under which
any Spinco PO, or the Spinco Order corresponding thereto, was or is issued that
are required by such Shared Contract (Parent Companies), prime contract or
higher tier subcontract to be incorporated into Orders or other subcontracts
issued thereunder, when the requirement is expressly set forth in such clause,
or when Parent Companies must impose the clause in order to comply with the
terms of such Shared Contract (Parent Companies), prime contract or higher tier
subcontract, and any warranty terms in the Shared Contract (Parent Companies),
prime contracts or higher tier subcontracts; and


(v)the terms and conditions of the standard terms and conditions attached hereto
as Exhibit F (the “Standard Terms and Conditions”), other than the reference to
the state law governing the agreement identified in Section 2(a) included in
such Standard Terms and Conditions, which shall be disregarded, it being
understood that Spinco shall be the “Performing Company” and Parent shall be the
“Requesting Company” under the Standard Terms and Conditions.


(f)    Notice of Termination, Amendment or Modification. Parent shall provide
Spinco with prompt written notice of any termination, amendment or modification
of any Shared Contract (Parent Companies) or any related Orders under which work
is being performed by the Spinco Business that affects Spinco’s rights and
obligations hereunder in any material respect. For the avoidance of doubt,
neither Parent nor any Parent Company may take any action to terminate, amend or
modify any Spinco subcontracts at any tier under a Spinco PO.
(g)    Efforts to Transfer Spinco POs. At Spinco’s request, Parent shall, and
cause all Parent Companies to, use reasonable best efforts in cooperation with
Spinco and Spinco Companies to transfer or obtain re-awards of the Spinco POs to
or under other suitable contract vehicles held by Spinco or Spinco Companies,
and to obtain all novation or other consents and approvals of Government
Authorities for such transfers or re-awards.
(h)    Limited License.  To the extent required for Spinco or the applicable
Spinco Companies to perform the Spinco POs in accordance with the terms and
conditions of this Agreement, Parent hereby grants and licenses to Spinco and
its applicable Affiliates the right to possess, access, and use any Intellectual
Property that was developed by the Spinco Business prior to the Distribution
Date in connection with the Spinco Business’s performance of work pursuant to
any Shared Contracts (Parent Companies) prior to the Distribution Date, solely
to the extent required to perform the Spinco POs in accordance with this
Agreement.
Section 3.    Failure to Obtain Consent to Subcontract. The Parties acknowledge
that certain Shared Contracts (Parent Companies) require Parent (or its
applicable Subsidiaries) to obtain the consent of a Governmental Authority to
subcontract a portion of the work. If such Governmental Authority decides not to
grant its consent to a subcontract entered into pursuant to this Agreement,
Parent shall promptly present to the Governmental Authority any grounds for
reversal of such decision provided by Spinco, and Spinco shall provide all
necessary assistance


7
 

--------------------------------------------------------------------------------




in connection with such presentation. If the Governmental Authority refuses to
reverse its decision, the Parties shall promptly meet to discuss alternative
means to allow the Parties to fulfill their respective obligations under such
Shared Contract (Parent Companies).
Section 4.    Term. This Agreement is effective as of the date first above
written and shall continue in effect with respect to each Shared Contract
(Parent Companies) until the earlier to occur of (a) the expiration or
termination, as the case may be, of such Shared Contract (Parent Companies), and
(b) the award to Spinco or any of its Subsidiaries of a substitute or successor
contract vehicle to such Shared Contract (Parent Companies); provided, however,
that the provisions of this Section 4 (Term) and Sections 5 (Use of Intellectual
Property), 6 (Proprietary Information), 10 (Construction), 11 (Entire
Agreement), 12 (Governing Law), 16 (Third Party Beneficiaries) and 18 (Dispute
Resolution), as well as the terms and conditions described in this Agreement,
the Cost Principles and the Standard Terms and Conditions that are applicable to
Orders that by their terms survive the termination of the applicable Shared
Contract (Parent Companies), shall survive any such expiration.


Section 5.    Use of Intellectual Property. Except as expressly provided in this
Agreement, nothing in this Agreement amends or modifies the provisions of the
Intellectual Property Matters Agreement. To the extent any Intellectual Property
is developed by Spinco or its Subsidiaries in connection with Spinco’s
performance of work pursuant to any Shared Contracts (Parent Companies), the
Parties shall cooperate in good faith to allocate ownership and use of such
Intellectual Property based upon the intended use and application of such
Intellectual Property in the Spinco Business and/or the Parent Business, as the
case may be, based upon the following key principles: (i) Intellectual Property
with exclusive application to the Spinco Business shall be retained by the
Spinco Companies with no grant of rights to the Parent Companies, (ii)
Intellectual Property with exclusive application to the Parent Business shall be
transferred to the Parent Companies with no grant of rights to the Spinco
Companies, and (iii) Intellectual Property with application to both the Spinco
Business and the Parent Business shall be retained by the Spinco Companies and
licensed to Parent on a nonexclusive basis, in each case based on terms and
conditions consistent with the similar provisions of the Separation Agreement
and the Intellectual Property Matters Agreement with respect to Transferred
Intellectual Property, Excluded Intellectual Property, Licensed Intellectual
Property and Licensed-Back Intellectual Property, as the case may be. To the
extent that, under the terms of any Shared Contracts (Parent Companies) or
Orders, rights in Intellectual Property are required to be granted to or
otherwise made available to the U.S. Government, the Parties shall use
reasonable best efforts to provide such rights under the terms and conditions of
customary license or other agreements.
Section 6.    Proprietary Information.
(a)    Definitions. The term “Proprietary Information” means all proprietary,
confidential and/or trade secret information that relates to and is disclosed by
one Party or its Affiliates (the “Originating Party”) to the other Party or its
Affiliates (the “Receiving Party”) under or in connection with this Agreement;
provided that Proprietary Information shall not include Transferred Intellectual
Property, Licensed Intellectual Property, Licensed-Back


8
 

--------------------------------------------------------------------------------




Intellectual Property or Spinco Business Proprietary Information, it being
understood that such confidential information and data shall be protected and
preserved by the Parties in accordance with the terms and conditions of the
Separation Agreement and the other Transaction Documents. Without limiting the
foregoing, the term “Proprietary Information” shall include all pricing data and
information disclosed by any Party, including any such data or information
disclosed in connection with a Shared Contract (Parent Companies) under this
Agreement.
(b)    Disclosure and Use. The Receiving Party (i) shall (and shall cause its
Representatives and Affiliates to) treat and hold as confidential all
Proprietary Information received from the Originating Party, and (ii) shall not
(and shall cause its Representatives and Affiliates not to) disclose to any
Person, publish or make publicly available any Proprietary Information received
from the Originating Party. The Receiving Party shall use Proprietary
Information received from the Originating Party solely during the term of this
Agreement and solely in connection with the performance of its obligations under
this Agreement. Without limiting the foregoing, the Receiving Party shall not
use or disclose any pricing data or information of an Originating Party in any
Bid or proposal, other than in connection with proposals submitted under a
Shared Contract (Parent Companies) in accordance with this Agreement.
(c)    Exceptions. This Agreement shall not restrict disclosure or use of
Proprietary Information that:
(i)    appears in issued patents, published patent applications or other
publications that are generally available to the public;
(ii)    is or becomes publicly available other than as a result of an
unauthorized disclosure by the Receiving Party or its Representatives or
Affiliates;
(iii)    is or becomes available to the Receiving Party on a non-confidential
basis from a source that, to such Receiving Party’s knowledge, is not prohibited
from disclosing such information by a legal, contractual or fiduciary
obligation; or
(iv)    is or has been independently developed by the Receiving Party as
evidenced by written documentation;

provided that information shall not be deemed to be within the foregoing
exceptions merely because such information is embraced by more general
information in the public domain, unless the information itself is in the public
domain.
(d)    Disclosures Required by Applicable Law. In addition to the foregoing
exceptions, in the event the Receiving Party is requested or required (by oral
or written request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand or similar process or by
Applicable Law) to disclose any Proprietary Information, then the Receiving
Party shall notify the Originating Party promptly of the request or requirement
so that the Originating Party, at its expense, may seek an appropriate
protective order or waive compliance with this Section 6. If, in the absence of
a protective order or receipt of a waiver


9
 

--------------------------------------------------------------------------------




hereunder, the Receiving Party is, on the advice of counsel, required to
disclose such Proprietary Information, the Receiving Party may so disclose the
information; provided that the Receiving Party shall use commercially reasonable
efforts to obtain reliable assurance that confidential treatment shall be
accorded to such information.
(e)    No Other Rights Granted. Proprietary Information shall remain the
property of the Originating Party. Neither this Agreement nor disclosure of
Proprietary Information hereunder shall be construed as granting any right or
license under any trade secrets, copyrights, inventions, patents or other
Intellectual Property now or hereafter owned or controlled by either Party.
(f)    Non-Exclusive. The rights and obligations of the Parties set forth in
this Section 6 are in addition and subject to any additional or supplemental
agreements with respect to confidentiality or protection of proprietary
information that may be agreed between the Parties.
Section 7.    Notices. All notices, requests and other communications to any
Party hereunder shall be in writing (including telecopy or similar writing) and
shall be given,
if to Parent:


Lockheed Martin Corporation
6801 Rockledge Drive         
Bethesda, Maryland 20817        
Attention: Senior Vice President, General Counsel and Corporate Secretary
Telecopy: (301) 897-6013


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
Harbor East
100 International Drive
Suite 2000
Baltimore, Maryland 21202
Attention: Glenn C. Campbell
Telecopy: (410) 659-2701
  
if to Spinco:


Abacus Innovations Corporation
700 N. Frederick Avenue
Gaithersburg, MD 20879
Attention: President
Telecopy: (301) 240-6748




10
 

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:


Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square
920 N. King Street
Wilmington, DE 19801
Attention: Robert B. Pincus, Esq.
Telecopy: (302) 434-3090


or to such other address or telecopy number and with such other copies, as such
Party may hereafter specify for that purpose by notice to the other Party. Each
such notice, request or other communication shall be effective (a) on the day
delivered (or if that day is not a Business Day, on the first following day that
is a Business Day) when (i) delivered personally against receipt or (ii) sent by
overnight courier, (b) on the day when transmittal confirmation is received if
sent by telecopy (or if that day is not a Business Day, on the first following
day that is a Business Day), and (c) if given by any other means, upon delivery
or refusal of delivery at the address specified in this Section 7.
Section 8.    Amendments; Waivers; Waiver of Liability.
(a)    Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each Party, or in the case of a waiver, by the Party against whom the waiver
is to be effective.
(b)    No failure or delay by either Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. Except as
otherwise provided herein, no action taken pursuant to this Agreement, including
any investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representations,
warranties, covenants or agreements contained in this Agreement. Any term,
covenant or condition of this Agreement may be waived at any time by the Party
that is entitled to the benefit thereof, but only by a written notice signed by
such Party expressly waiving such term or condition. The waiver by any Party of
a breach of any provision hereunder shall not operate or be construed as a
waiver of any prior or subsequent breach of the same or any other provision
hereunder.
(c)    EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN THE SEPARATION AGREEMENT, AS
OTHERWISE REQUIRED BY APPLICABLE LAW OR ARISING OUT OF, OR RELATING TO, THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF PARENT OR ANY OF ITS SUBSIDIARIES,
SPINCO AGREES THAT PARENT AND ITS SUBSIDIARIES WILL NOT BE RESPONSIBLE FOR THE
PERFORMANCE BY SPINCO IN ANY RESPECT OF THE SPINCO ORDERS OR TO ANY SPINCO
COMPANY FOR ANY LOSS OR DAMAGE ARISING OUT OF OR IN


11
 

--------------------------------------------------------------------------------




CONNECTION WITH THE SPINCO ORDERS AFTER THE EFFECTIVE DATE OF THIS AGREEMENT.


Section 9.    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns; provided that, except as a result of the
Contemplated Transactions, neither Party may assign, delegate or otherwise
transfer, directly or indirectly, in whole or in part, any of its rights or
obligations under this Agreement without the prior written consent of the other
Party. Any attempted assignment, delegation or transfer in violation of this
Section 9 shall be null and void.
Section 10.    Construction. As used in this Agreement, any reference to the
masculine, feminine or neuter gender shall include all genders, the plural shall
include the singular, and the singular shall include the plural. References in
this Agreement to a Party or other Person include their respective successors
and assigns. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed to be followed by the phrase “without limitation”
unless such phrase otherwise appears. Unless the context otherwise requires,
references in this Agreement to Sections and Exhibits shall be deemed references
to Sections of and Exhibits to this Agreement. Unless the context otherwise
requires, the words “hereof,” “hereby” and “herein” and words of similar meaning
when used in this Agreement refer to this Agreement in its entirety and not to
any particular Section or provision hereof. Except when used together with the
word “either” or otherwise for the purpose of identifying mutually exclusive
alternatives, the term “or” has the inclusive meaning represented by the phrase
“and/or”. With regard to each and every term and condition of this Agreement,
the Parties understand and agree that the same have or has been mutually
negotiated, prepared and drafted, and that if at any time the Parties desire or
are required to interpret or construe any such term or condition or any
agreement or instrument subject thereto, no consideration shall be given to the
issue of which Party actually prepared, drafted or requested any term or
condition of this Agreement. All references in this Agreement to “dollars” or
“$” shall mean United States dollars. Any period of time hereunder ending on a
day that is not a Business Day shall be extended to the next Business Day.


Section 11.    Entire Agreement.
(a)    This Agreement, the other Transaction Documents and any other agreements
contemplated hereby or thereby constitute the entire agreement between the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof.
(b)    THE PARTIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATION, WARRANTY,
PROMISE, INDUCEMENT, UNDERSTANDING, COVENANT OR AGREEMENT HAS BEEN MADE OR
RELIED UPON BY ANY PARTY OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT
AND IN THE OTHER TRANSACTION DOCUMENTS. SPINCO ACKNOWLEDGES THAT PARENT HAS
INFORMED IT THAT NO PERSON HAS BEEN AUTHORIZED BY PARENT OR ANY OF ITS
AFFILIATES TO MAKE ANY REPRESENTATION OR WARRANTY IN RESPECT OF


12
 

--------------------------------------------------------------------------------




THE SPINCO BUSINESS OR IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS, UNLESS
IN WRITING AND CONTAINED IN THIS AGREEMENT OR IN ANY OF THE OTHER TRANSACTION
DOCUMENTS TO WHICH THEY ARE A PARTY.
Section 12.    Governing Law. Except to the extent required to be governed by
the provisions of the federal law of the United States, including the provisions
of the FAR, this Agreement shall be construed in accordance with and governed by
the law of the State of Delaware (without regard to the choice of law provisions
thereof).
Section 13.    Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts (including by facsimile or PDF), each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. This Agreement shall become effective when each Party
shall have received a counterpart hereof signed by the other Party.
Section 14.    Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. The
application of such invalid or unenforceable provision to Persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and be enforced to the fullest extent permitted by Applicable
Law. To the extent any provision of this Agreement is determined to be
prohibited or unenforceable in any jurisdiction, or determined to be
impermissible (as evidenced in writing) by any Governmental Authority, Spinco
and Parent agree to use reasonable best efforts to substitute one or more valid,
legal and enforceable provisions that, insofar as practicable, implement the
purposes and intent of the prohibited unenforceable, or impermissible provision.
Section 15.    Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.
Section 16.    Third Party Beneficiaries. Except as expressly provided herein,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer upon or give any Person, other than the Parties and their
successors or permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, or result in such Person being
deemed a third party beneficiary of this Agreement.
Section 17.    Disclaimer of Agency. Nothing in this Agreement shall be deemed
in any way or for any purpose to constitute either Party an agent of the other
Party in the conduct of such Party’s business or to create a partnership or
joint venture between the Parties.
Section 18.    Dispute Resolution.


13
 

--------------------------------------------------------------------------------




(a)    Any dispute, controversy or claim arising from, connected to or related,
in any manner, to this Agreement, including any breach, termination, expiration
or invalidation of this Agreement, or in respect of any aspect of the Parties’
relationship arising from this Agreement, including their respective rights,
duties and obligations to each other, whether fiduciary or otherwise, and
whether based on contract, tort, statute or otherwise, (a “Dispute”) that is
not, for any reason, resolved in writing amicably by the Parties within 30 days
after the date of delivery of a request by a Party to the other Parties to the
dispute for such amicable settlement, shall be resolved and decided by final and
binding arbitration, pursuant to the Commercial Arbitration Rules (“Rules”) as
administered by the American Arbitration Association (the “AAA”) in force as at
the date of this Agreement, except as modified herein. In the event of any
conflict between the Rules and any provisions of this Agreement, this Agreement
shall govern.
(b)    The legal seat of the arbitration shall be Wilmington, Delaware. Without
prejudice to the legal seat of arbitration, and for the convenience of the
parties, the arbitral hearings and other proceedings shall be held in
Washington, D.C., or at such other location upon which the parties to the
arbitration may agree in writing.
(c)    The arbitration shall be conducted in the English language.
(d)    The arbitral tribunal (“Arbitral Tribunal”) shall consist of three
arbitrators. The claimant(s) and respondent(s), respectively, shall each appoint
one arbitrator within 30 days of the date of delivery of the demand of
arbitration, and the third arbitrator shall be appointed by the two
Party-appointed arbitrators within 30 days of the date of appointment of the
second arbitrator. Any arbitrator not timely appointed as provided herein shall
be appointed by the AAA. For the avoidance of doubt, each of the claimant and
the respondent in the arbitration shall be permitted to consult with its
respective appointed arbitrator in connection with such arbitrators’ selection
of the third arbitrator.
(e)    The Arbitral Tribunal shall have the exclusive right to determine the
arbitrability of any Disputes.
(f)    The parties shall share equally the arbitration administrative fees, the
panel member fees and costs, and any other costs associated with the
arbitration. Each party shall bear its own costs and attorneys’ fees. The
Arbitral Tribunal shall have no authority to award damages in excess of any
limitations set forth in this Agreement.
(g)    The Arbitral Tribunal shall be required to apply the substantive laws of
the State of Delaware (without regard to the choice of law provisions thereof
that would compel the laws of another jurisdiction) in ruling upon any Dispute.
(h)    The Parties agree that the dispute resolution procedures specified in
this Section 18 shall be the sole and exclusive procedures for the resolution of
Disputes, including all documents made a part thereof; provided, however, that
any Party may seek a preliminary injunction or other preliminary judicial relief
in aid of arbitration before any court of competent jurisdiction if such action
is necessary to avoid irreparable damage. Despite such action, the Parties shall
continue to participate in good faith in the procedures specified in this
Section 18.


14
 

--------------------------------------------------------------------------------




(i)    Any decision or award of the Arbitral Tribunal shall be reasoned and in
writing, and shall be final and binding upon the parties to the arbitration
proceeding. The Parties agree not to invoke or exercise any rights to appeal,
review, vacate or impugn such decision or award by the Arbitral Tribunal, except
as provided in the Federal Arbitration Act (including Chapters 2 and 3 thereof)
or the New York Convention, as applicable. The Parties also agree that judgment
upon the arbitral decision or award may be entered and enforced against the
parties to the arbitration proceeding or their assets wherever they may be found
(to whose jurisdiction the parties consent for the purpose of entering and
enforcing judgment on the arbitral decision and award) as well as any other
court having jurisdiction thereof.
(j)    If any prevailing party is required to retain counsel to enforce the
arbitral decision or award in a court of competent jurisdiction, the Party
against whom the decision or award is made shall reimburse the prevailing party
for all reasonable fees and expenses incurred and paid to said counsel for such
service.
(k)    The Parties agree and understand that, except as may be required by
Applicable Law or any national or international stock exchange regulations
applicable to a Party, or is required to protect or pursue a legal right, every
aspect concerning the process of arbitration shall be treated with the utmost
confidentiality and that the arbitration procedure itself shall be confidential.
(l)    The Parties agree that notifications of any proceedings, reports,
communications, orders, arbitral decisions, arbitral awards, arbitral award
enforcement petitions, and any other document shall be sent as set forth in
Section 7.
(m)    The parties consent that any pending or contemplated arbitration
hereunder may be consolidated with any prior arbitration arising under this
Agreement or any other Transaction Document (other than the Merger Agreement or
the Tax Matters Agreement) for the purposes of efficiency and to avoid the
possibility of inconsistent awards. An application for such consolidation may be
made by any party to this Agreement or such other Transaction Documents to the
tribunal for the prior arbitration. The tribunal to the prior arbitration shall,
after providing all interested parties the opportunity to comment on such
application, order that any such pending or contemplated arbitration be
consolidated into a prior arbitration if it determines that (i) the issues in
the arbitrations involve common questions of law or fact, (ii) no party to
either arbitration shall be prejudiced, whether by delay or otherwise, by the
consolidation, (iii) any party to the pending or contemplated arbitration which
did not join an application for consolidation, or does not consent to such an
application, is sufficiently related to the parties in the prior arbitration
that their interests were sufficiently represented in the appointment of the
tribunal for the prior arbitral tribunal, and (iv) consolidation would be more
efficient that separate arbitral proceedings.
Section 19.    Consent to Jurisdiction. Any Proceeding seeking to obtain a
pre-arbitral injunction, pre-arbitral attachment or other order in aid of
arbitration in connection with this Agreement shall and may be brought in the
Delaware Court of Chancery, or, where such court does not have jurisdiction, any
state or federal court within the State of Delaware (“Delaware Courts”), and
each of the Parties hereby irrevocably and unconditionally consents to the
exclusive jurisdiction of the Delaware Courts (and of the appropriate appellate
courts thereto) in


15
 

--------------------------------------------------------------------------------




any such Proceeding and irrevocably and unconditionally waives any objection to
venue laid therein, any objection on the grounds of forum non conveniens, or any
objection based on or on account of its place of incorporation or domicile,
which it may now or hereafter have to the bringing of any such Proceeding in any
Delaware Court (and of the appropriate appellate courts thereto). Each party
hereby irrevocably and unconditionally consents and agrees that service or
process in any such Proceeding may be served on any party anywhere in the world,
whether within or without the State of Delaware, in any manner permitted by
applicable law or, without limiting the foregoing, in the manner provided for
notices in Section 7.
[SIGNATURE PAGE FOLLOWS]


16
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized representatives on the day and year first above
written.


LOCKHEED MARTIN CORPORATION






By: /s/ Stephen M. Piper
Name:    Stephen M. Piper
Title: Vice President and Associate General
Counsel    




ABACUS INNOVATIONS CORPORATION






By: /s/ F. Barry Hennegan
Name:    F. Barry Hennegan
Title: Vice President and Secretary    








[SIGNATURE PAGE TO SHARED CONTRACTS AGREEMENT – SHARED CONTRACTS (PARENT
COMPANIES)]
 



--------------------------------------------------------------------------------






EXHIBIT A


LIST OF SHARED CONTRACTS (PARENT COMPANIES)


Short Name
Contract Name
Contract Number
Customer
POP Start Date
POP End Date
Seaport-e
Navy Seaport Enhanced
N00178-04-D-4079
US Navy NSWC - Dahlgren
4/5/2004
4/4/2019
F2AST
FUTURE FLEX ACQUISITION & SUSTAINMENT TOOL (F2AST)
FA8530-08-D-0008
US Air Force - Warner Robins AFB
7/21/2008
7/20/2018
GSA OASIS
GSA OASIS
GS00Q14OADU123
GSA
7/29/2014
7/29/2024
INSCOM GI
INSCOM Global Intelligence IDIQ
W911W4-14-D-0006
Army
4/10/2015
4/9/2020
SSES NexGen
Software and System Engineering Next Generation IDIQ (Army)
W15P7T-12-D-E004
Army
9/28/2012
9/27/2016
DESP III
Design and Engineering Support Program
FA8222-12-D-0014
Air Force – Hill Air Force Base
01/01/2012
1/1/2019









     
 

--------------------------------------------------------------------------------






EXHIBIT B


EXISTING SPINCO POs


Prime Contract Number
DO
Contract Title
Prime Contractor / Business Unit
IDIQ Relationship
Status
ECS Contract / IWTA Period of Performance Start
ECS Contract / IWTA Period of Performance End
FA8530-08-D-0008
21
LOT VII TH-1H
MST (LMIS Aero)
F2AST
Open
09/30/2011
09/28/2016
FA8530-08-D-0008
BS01
CONTRACTOR LOGISTICS SUPPORT (CLS) IN AFGHANISTAN
MST (LMIS Aero)
F2AST
Open
09/01/2014
08/31/2016
FA8530-08-D-0008
FA8630-16-F-5058
RSAF ON-CALL SUPPORT
MST
F2AST
Open
07/22/2016
07/21/2017
N00178-04-D-4079
16
COMBAT SYSTEMS ACTIVATION, OPER, MAINT. & ADMIN
MST
Seaport-e
Open
08/01/2010
10/31/2016
N00178-04-D-4079
18
AEGIS DM SUPPORT RECOMPETE
MST
Seaport-e
Open
09/01/2010
08/31/2016
N00178-04-D-4079
N417
TOWED SYSTEMS IMA
MST
Seaport-e
Open
11/09/2015
11/08/2016
N00178-04-D-4079
N418
SUBLAN/CANES
MST
Seaport-e
Open
07/01/2016
06/30/2021
N00178-04-D-4079
EH04
MK 48 TORPEDO INTERMEDIATE MAINTENANCE ACTIVITY
MST
Seaport-e
Open
04/22/2013
02/23/2017
W15P7T-12-D-E004
KX01
GROUND STATION BRANCH
MST
SSES NEXGEN
Open
08/19/2013
08/29/2016
W15P7T-12-D-E004
KX02
SENSORS BRANCH SOFTWARE SUPPORT
MST
SSES NEXGEN
Open
07/31/2014
10/30/2016
GS00Q14OADU123
W9124L-16-0014
OASIS THAAD ITB
MST
GSA OASIS
Open
07/15/2016
01/15/2017







     
 

--------------------------------------------------------------------------------






EXHIBIT C


SPINCO BIDS




•
Seaport-E: N00024-15-R-3288 (Wallops) - $109M

•
SSES NexGen: SSESR-2055 (Worldwide Systems Field Software Support) - $200M

•
Inscom GI: G3 Training Spt recompete - $88M





     
 

--------------------------------------------------------------------------------






EXHIBIT D


RESERVED BUSINESS AREA


(I)
Reserved Business Area: The “Reserved Business Area” for purposes of this
Agreement means all prospective Orders that are not within the “Parent Scope”
referenced below.

(A)
Parent Scope:



(1)
Prospective Orders where, as of the Distribution Effective Time, Parent
(including the portions of the former IS&GS business area that are not part of
the Spinco Business, but excluding the Spinco Business) (“LM Remainco”) is an
incumbent.



(2)
Prospective Orders where the predominant work under the Order is of the type
that, as of the Distribution Effective Time, is more within the “core
competencies” of LM Remainco than the “core competencies” of the Spinco
Business.



For purposes of determining the foregoing, the “core competencies” of LM
Remainco and the Spinco Business will be based on which Party has the most
relevant past performance, including the currency and relevance of the
information, source of the information, context of the data (including whether
LM Remainco is or was the OEM), and general trends in the contractor’s
performance, in a good faith effort to classify the scope as being primarily
within the scope of one party or the other party. Reference is made to FAR
15.305, Proposal Evaluation, for factors relevant to this determination.


Parent may not submit a quotation, bid or proposal for a prospective Order if
the submission of such quotation, bid or proposal to the U.S. Government would
violate Applicable Law, breach any Contract of Spinco as of the Distribution
Effective Time or would create an Organizational Conflict of Interest (“OCI”)
issue for RMT Parent or Spinco, it being understood and agreed that the Parties
will consider good faith modifications to the quotation, bid or proposal or the
role of the Parties in submitting the quotation, bid or proposal for the
purposes of avoiding any such violation of Applicable Law, breach or OCI issue.


No prospective Order shall be within the Parent Scope to the extent that
(a)    the Spinco Business is the incumbent, or
(b)    the prospective Order or competition that is the subject of the
prospective Order was in the Spinco Business’s long range plan as of December 3,
2015.


     
 

--------------------------------------------------------------------------------





(B)
Spinco Scope:



All prospective Orders that are not within the Parent Scope referenced above.


* * * *
(II)
Future Actions



Upon the expiration of each Shared Contract (Parent Companies), either Party may
bid on any replacement vehicle or recompete procurement.


(III)
Dispute Resolution Process:



Notwithstanding anything to the contrary in Section 18 of the Agreement,
disputes between the Parties regarding whether a particular prospective Order
falls within or outside of the Reserved Business Area shall be resolved as
follows:
(a)
All disputes shall be escalated promptly to senior management of Parent and
Spinco.

Senior management shall have 48 hours to resolve any dispute from the time such
conflict is identified to both Parties. In the case of Parent, senior management
shall mean:
Stephen (Steve) F. O’Bryane
    stephen.f.obryan@lmco.com
    202-863-3447 (office)
    817-296-6333 (cell)
and
Kay Sears
kay.sears@lmco.com
303-977-2203 (office)
202-968-4412 (cell)
and, in the case of Spinco, senior management shall mean:
Gerard (Gerry) A. Fasano
gerard.a.fasano@lmco.com
610-531-5420 (office)
610-513-4412 (cell)


     
 

--------------------------------------------------------------------------------







and


Kim D. Denver
kim.d.denver@leidos.com
571-526-7051 (office)
407-765-1926 (cell)


or, in each case, such other individual(s) as a Party may designate in advance
to the other.
(b)
If no agreement is reached in accordance with paragraph (a), then the dispute
shall be referred to an outside expert (an “Expert”) agreed upon by the Parties,
which Expert shall be promptly engaged by the Parties. Such Expert (i) must have
expertise in government contracting, IDIQ vehicles and GSA schedules, (ii) must
not have a conflict of interest (unless such conflict is waived in the sole
discretion of the relevant Party and any relevant third parties) and (iii) may
or may not be an attorney.

The Parties must provide a copy of the prospective Order request, request for
quote or similar document provided by the procuring agency, along with all
position papers and other relevant documentation to such Expert(s) immediately
upon engagement, and shall cooperate to facilitate the Expert(s)’s review of the
dispute. The Expert(s) shall have five Business Days from the time of engagement
to resolve the dispute, or such longer period as may be agreed by the Parties;
provided, that if the applicable quotation, bid or proposal is due within a
period of less than 30 days from the time of engagement, then the Expert shall
have no more than three Business Days from the time of engagement to resolve the
dispute.
If Parent is not an incumbent and the Expert(s) cannot make a determination that
the task order is more within the “core competencies” of Parent than the “core
competencies” of the Spinco Business (effectively, a tie), then Parent shall
have the sole right to submit or cause its Subsidiaries to submit a Parent Bid
on the opportunity.
(c)
Any dispute resolved in accordance with this dispute resolution process shall be
final and binding upon the Parties.



* * * *






     
 

--------------------------------------------------------------------------------






EXHIBIT E


COST PRINCIPLES


1.
With respect to each Shared Contract (Parent Companies), Parent will, or will
cause the applicable Parent Subsidiary to, take reasonable best efforts to
maintain each Spinco PO within a cost segment that is generally compatible with
the work being performed and the competitive environment of such Spinco PO,
broadly consistent with Parent’s general business practices.



2.
With respect to any Existing Spinco PO, any Spinco Bid PO, or any New Spinco PO
resulting from any quotation, bid or proposal for any Order made by the Spinco
Business under the Shared Contracts (Parent Companies) (a “Spinco Future Bid”)
that is fully and finally submitted (it being understood that revisions may
occur in connection with customer requests and negotiations following final
proposal submission)within ninety (90) days after the Distribution Effective
Time (together, “Covered Spinco POs”), in each case, in the event and to the
extent it becomes impracticable due to customer reaction or otherwise in
Parent’s reasonable good faith determination to maintain both (a) the pricing
applicable to such Covered Spinco PO, and (b) recovery by Parent or the
applicable Parent Subsidiary of arms-length subcontract management, material
handling and/or other actual costs included in such Covered Spinco PO in
accordance with Section 2(d)(i), then (b) shall be reduced accordingly.



3.
With respect to any Spinco PO resulting from a Spinco Future Bid that is fully
and finally submitted (it being understood that revisions may occur in
connection with customer requests and negotiations following final proposal
submission)more than ninety (90) days after the Distribution Effective Time, in
the event and to the extent it becomes impracticable due to customer reaction or
otherwise in Parent’s reasonable good faith determination to maintain both (a)
the pricing applicable to such Spinco PO, and (b) recovery by Parent or the
applicable Parent Subsidiary of arms-length subcontract management, material
handling and/or other actual costs included in such Spinco PO in accordance with
Section 2(d)(i), then (b) shall be reduced accordingly and any resulting
reduction in (b) shall be deemed to be Damages to Parent or the applicable
Parent Subsidiary, and Spinco shall promptly indemnify and hold harmless Parent
or the applicable Parent Subsidiary from and against any such Damages.



4.
With respect to any Covered Spinco PO, in the event and to the extent Parent or
the applicable Parent Subsidiary incurs any penalty or price, cost recovery, or
fee reduction due to a customer finding of excessive subcontracting pass-through
resulting from consummation of the undertakings contemplated by the Transaction
Documents, then Spinco shall have no liability to Parent or the applicable
Parent Subsidiary.





     
 

--------------------------------------------------------------------------------





5.
With respect to any Spinco PO resulting from a Spinco Future Bid that is fully
and finally submitted (it being understood that revisions may occur in
connection with customer requests and negotiations following final proposal
submission) more than ninety (90) days after the Distribution Effective Time, in
the event and to the extent Parent or the applicable Parent Subsidiary incurs
any penalty or price, cost recovery, or fee reduction due to a customer finding
of excessive subcontracting pass-through resulting from consummation of the
undertakings contemplated by the Transaction Documents, then any such penalty or
reduction shall be deemed to be Damages to Parent or the applicable Parent
Subsidiary, and Spinco shall promptly indemnify and hold harmless Parent or the
applicable Parent Subsidiary from and against any such Damages.



6.
Parent shall (and Spinco will cooperate with Parent to) use reasonable efforts
to convince the applicable customers that provisions for recovery by Parent or
the applicable Subsidiary of arms-length subcontract management, material
handling and/or other actual costs included in Spinco POs in accordance with
Section 2(d)(i) are related to the performance of subcontract management
functions that constitute “Added Value” (as such term is defined in Section
52.215-23 of the Federal Acquisition Regulations (October 2009)).



7.
For the avoidance of doubt, but subject to the hold harmless and indemnification
provisions in Cost Principles Paragraphs 3 and 5 above, nothing in this
Agreement shall preclude Spinco from submitting any Spinco Future Bids for 100%
of the scope of a prospective Order by reason of a limitation on excessive
subcontracting pass-through charges or any actual or anticipated impracticality
of maintaining both the (a) pricing applicable to such Order or the associated
Spinco PO and (b) recovery by Parent or the applicable Parent Subsidiary of
arms-length subcontract management, material handling and/or other actual costs
in accordance with Section 2(d)(i).





     
 

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------

EXHIBIT F


STANDARD TERMS AND CONDITIONS


(see attached)






     
 